[amendedandrestatedpledge001.jpg]
CONFORMED COPY Incorporating Amendment No. 2 to Credit Agreement, dated March 5,
2020 EXHIBIT E CONFORMED COPY Incorporating Amendment No. 2, dated March 5,
2020; and Amendment No. 3, dated July 23, 2020 AMENDED AND RESTATED PLEDGE AND
SECURITY AGREEMENT THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, this “Security Agreement ”) is entered into as of November 6, 2018 by
and among Farmer Bros. Co., a Delaware corporation (the “Borrower ”), Boyd
Assets Co., a Delaware corporation (“Boyd Assets ”), China Mist Brands, Inc., a
Delaware corporation (“China Mist ”), Coffee Bean International, Inc., an Oregon
corporation (“Coffee Bean ”), FBC Finance Company, a California corporation
(“FBC ”), and Coffee Bean Holding Co., Inc., a Delaware corporation (“Coffee
Bean Holdings ”, and together with the Borrower, Boyd Assets, China Mist, Coffee
Bean, and FBC, each an “Initial Grantor ”; the Initial Grantors, together with
any additional Subsidiaries, whether now existing or hereafter formed or
acquired which become parties to this Security Agreement from time to time, in
accordance with the terms of the Credit Agreement (as defined below), by
executing a Supplement hereto in substantially the form of Annex I (each, a
“Security Agreement Supplement ”), collectively, the “Grantors ”), and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent (the “Administrative
Agent ”) for itself and for the Secured Parties (as defined in the Credit
Agreement identified below). PRELIMINARY STATEMENTS WHEREAS, the Initial
Grantors, the Lenders party thereto and the Administrative Agent are entering
into an Amended and Restated Credit Agreement dated as of November 6, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement ”), which Credit Agreement amends and restates in
its entirety the Existing Credit Agreement (as defined in the Credit Agreement)
; WHEREAS, the Credit Agreement, among other things, re-evidences the Borrower’s
outstanding obligations under the Existing Credit Agreement and provides,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to or for the benefit of the
Borrower ; WHEREAS, as a condition precedent to the effectiveness of the
Existing Credit Agreement, certain of the Initial Grantors entered into the
Pledge and Security Agreement, dated as of March 2, 2015 with the Administrative
Agent (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “ Existing Security Agreement ”); and WHEREAS, the Initial
Grantors wish to reaffirm their obligations under the Existing Security
Agreement, amend and restate the Existing Security Agreement and continue to
secure their obligations to the Secured Parties pursuant to the terms of this
Security Agreement; ACCORDINGLY, to induce the Administrative Agent and the
Lenders to enter into and extend credit to the Borrower under the Credit
Agreement, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows: - 254669812v.1ACTIVE 254669812v.9



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge002.jpg]
ARTICLE I DEFINITIONS 1.1. Terms Defined in Credit Agreement . All capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement. 1.2. Terms Defined in UCC . The following
terms are used herein as defined in Article 9 of the UCC: Accounts, Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Documents, Equipment, Farm
Products, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Supporting Obligations and Tangible Chattel
Paper. The terms “Securities” and “Securities Accounts” are used herein as
defined in Article 8 of the UCC. 1.3. Definitions of Certain Terms Used Herein .
As used in this Security Agreement, in addition to the terms defined above and
in the Preliminary Statements, the following terms shall have the following
meanings: “Article ” means a numbered article of this Security Agreement, unless
another document is specifically referenced. “Collateral ” shall have the
meaning set forth in Article II . “Collateral Access Agreement ” means any
landlord waiver or other agreement, in form and substance reasonably
satisfactory to the Administrative Agent in its Permitted Discretion , among the
Administrative Agent, the applicable Grantor and any third party (including any
bailee, consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any real property where any Collateral is located,
as such landlord waiver or other agreement may be amended, restated,
supplemented or otherwise modified from time to time. “Collateral License ”
means any written inbound license or agreement under which a Grantor is
authorized to use intellectual property in connection with any manufacture,
marketing, distribution or disposition of Inventory. “Collateral Report ” means
any certificate (including any Borrowing Base Certificate) , report or other
document delivered by any Grantor to the Administrative Agent or any Lender with
respect to the Collateral pursuant to any Loan Document. “Control ” shall have
the meaning set forth in Article 8 or, if applicable, in Section 9-104, 9-105,
9-106 or 9-107 of Article 9 of the UCC. “Copyright Security Agreement ” means
each Copyright Security Agreement, substantially in the form attached as Exhibit
J , executed and delivered by the Grantors, or any of them, and the
Administrative Agent. “Copyrights ” means, with respect to any Person, all of
such Person’s right, title, and interest in and to the following: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations, and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world. 2- -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge003.jpg]
“Default ” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default. “Deposit Account Control Agreement ” means an agreement, in
form and substance reasonably satisfactory to the Administrative Agent in its
Permitted Discretion , among any Grantor, a banking institution holding such
Grantor’s funds, and the Administrative Agent with respect to collection and
control of all deposits and balances held in a deposit account maintained by
such Grantor with such banking institution. “Excluded Accounts ” means a ,
collectively, Deposit Account Accounts and/ or Securities Account containing not
more than $50,000 at any one time; provided , however , that the aggregate
amount of funds and the fair market value of all other assets contained in
Accounts having a 30-day average balance of less than $100,000 in the aggregate
for all such Deposit Accounts and/ or Securities Accounts referred to above
shall not exceed $ 250,000 at any one time . “Excluded Collateral ” means,
collectively, (a) [intentionally omitted], (b) Intentionally Omitted, (b) voting
Equity Interests of any CFC or Domestic Subsidiary HoldCo, solely to the extent
that (i) such Equity Interests represent more than 65% of the outstanding voting
Equity Interests of such CFC or Domestic Subsidiary HoldCo, and (ii) pledging or
hypothecating more than 65% of the total outstanding voting Equity Interests of
such CFC or Domestic Subsidiary HoldCo would result in adverse tax consequences
(as reasonably determined by the Borrower in consultation with the
Administrative Agent ) or the costs to any of the Grantors of providing such
pledge are unreasonably excessive (as determined by the Administrative Agent in
consultation with the Borrower) in relation to the benefits to the
Administrative Agent, the other Lenders of the security afforded thereby (which
pledge, if reasonably requested by the Administrative Agent, shall be governed
by the laws of the jurisdiction of such Subsidiary); (c) any rights or interest
in any contract, lease, permit, license, or license agreement covering real or
personal property if under the terms of such contract, lease, permit, license,
or license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited or restricted as a matter of law
or under the terms of such contract, lease, permit, license, or license
agreement, or would invalidate any such contract, lease, permit, license or
license agreement, and such prohibition or restriction has not been waived or
the consent of the other party to such contract, lease, permit, license, or
license agreement has not been obtained (provided that, (i) the foregoing
exclusions of this clause (c) shall in no way be construed (A) to apply to the
extent that any described prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law, or (B)
to apply to the extent that any consent or waiver has been obtained that would
permit the Administrative Agent’s security interest or lien to attach
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (ii) the foregoing exclusions
of clauses (b) and this clause (c) shall in no way be construed to limit,
impair, or otherwise affect any of the Administrative Agent’s or any Lender’s
continuing security interests in and liens upon any rights or interests of any
Grantor in or to (A) monies due or to become due under or in connection with any
described contract, lease, permit, license, license agreement, or Equity
Interests (including any Accounts or Equity Interests), or (B) any proceeds from
the sale, license, lease, or other dispositions of any such contract, lease,
permit, license, license agreement, or Equity Interests); (d) any United States
intent-to-use trademark or service mark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of a registration issuing from such
intent-to-use trademark or service mark applications under applicable federal
law, provided that upon submission and acceptance by the United States Patent
and Trademark Office of an amendment to allege use pursuant to 15 U.S.C. Section
1051(c) or a statement of use pursuant to 15 U.S.C. Section 1051(d) (or any
successor provisions), such intent-to-use trademark or service mark application
shall be considered 3- -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge004.jpg]
Collateral; (e) [intentionally omitted]; (f) motor vehicles, aircraft and other
assets subject to certificates of title; (g) Excluded Deposit and Securities
Accounts; and (h) margin stock (as defined in Regulation U). “Excluded Deposit
and Securities Accounts ” means the collective reference to: (a) Deposit
Accounts of Grantors specially and exclusively used for payroll, payroll taxes,
trust or fiduciary purposes and other employee wage and benefit payments to or
for the Grantors’ employees (provided that the amount on deposit in such
accounts does not exceed the then current amount of such payroll, payroll taxes
and other employee wage and benefit obligations), and (b) Deposit Accounts
specially and exclusively used for taxes, including sales taxes (provided that
the amount on deposit in such accounts does not exceed the then current amount
of such tax obligations). “Exhibit ” refers to a specific exhibit to this
Security Agreement, unless another document is specifically referenced.
“Fixtures ” shall have the meaning set forth in Article 9 of the UCC. “Gem Note”
means that certain Broker Agreement and Note dated as of April 1, 2019 , by and
between the Borrower and Florida Seminole Coffee Company, Inc. “Lenders ” means
the lenders party to the Credit Agreement and their successors and assigns.
“Licenses ” means, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all written licensing agreements or
other grants of rights with respect to its Patents, Copyrights, or Trademarks,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof. “Patent Security Agreement ” shall
mean each Patent Security Agreement, substantially in the form attached as
Exhibit K , executed and delivered by the Grantors, or any of them, and the
Administrative Agent. “Patents ” means, with respect to any Person, all of such
Person’s right, title, and interest in and to: (a) any and all patents and
patent applications; (b) all inventions and improvements claimed therein; (c)
all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world. “Pledged Collateral ” means all Instruments, Securities
and other Investment Property of the Grantors to the extent constituting
Collateral, whether or not physically delivered to the Administrative Agent
pursuant to this Security Agreement. “Receivables ” means the Accounts, Chattel
Paper, Documents, Investment Property, Instruments and any other rights or
claims to receive money which are General Intangibles or which are otherwise
included as Collateral. “Section ” means a numbered section of this Security
Agreement, unless another document is specifically referenced. “Stock Rights ”
means all dividends, instruments or other distributions and any other right or
property which the Grantors shall receive or shall become entitled to receive
for any reason whatsoever 4- -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge005.jpg]
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. (b) As of the Effective
Date, no Grantor has any Collateral evidenced or represented by any Tangible
Chattel Paper in excess of $250,000 individually or $500,000 in the aggregate
other than the Tangible Chattel Paper listed on Exhibit C . All action required
under Section 4.4 of this Security Agreement has been duly taken by such
Grantor. (c) As to Accounts of the Borrower and the Domestic Subsidiary
Guarantors included as Eligible Accounts in the Borrowing Base Certificate most
recently delivered to the Administrative Agent pursuant to Section 5.01(h) of
the Credit Agreement, except (x) as disclosed on the most recent Collateral
Report and (y) as it relates to any eligibility criteria subject to the
Administrative Agent’s discretion, (i) to each Grantor’s knowledge, such
Accounts are Eligible Accounts and (ii) such Accounts represent bona fide sales
of Inventory or rendering of services to Account Debtors in the ordinary course
of such Grantor’s business. (d) In addition, to each Grantor’s knowledge, with
respect to all of its Accounts, the amounts shown on all invoices, statements
and Collateral Reports with respect thereto are actually and absolutely owing to
such Grantor as indicated thereon and are not in any way contingent. 3.9.
Inventory . All Inventory of such Grantor (i) is of good and merchantable
quality and free from known defects (other than defects arising in the ordinary
course of such Grantor’s business) except , solely in the case of (x) any
Inventory that was not identified by the Borrower as Eligible Inventory in the
most recent Collateral Report and (y) as it relates to any eligibility criteria
subject to the Administrative Agent’s discretion, to the extent the failure of
which would not reasonably be expected to have a Material Adverse Effect, (ii)
as of the Effective Date, is (other than Inventory in transit) located at one of
such Grantor’s locations set forth on Exhibit A or at any other location
permitted by Section 4.1(g) , and (iii) has been produced in all material
respects in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder. 3.10. Intellectual
Property . As of the Effective Date, such Grantor does not have any interest in,
or title to, any registered Patent, Trademark or Copyright (or application for
such registration) except as set forth in Exhibit D . This Security Agreement
and each Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Exhibit H ,
Copyright Security Agreements with the United States Copyright Office, and
Patent Security Agreements and Trademark Security Agreements with the United
States Patent and Trademark Office, perfected first priority security interests
(subject only to Liens permitted by Section 4.1(e) ) in favor of the
Administrative Agent on such Grantor’s United States Patents, Trademarks and
Copyrights and such perfected security interests are enforceable in accordance
with their terms as such as against any and all creditors of and purchasers from
such Grantor subject to applicable bankruptcy law and general principles of
equity. 3.11. Filing Requirements . None of the Collateral owned by it is of a
type for which security interests or liens may be perfected by filing under any
federal statute except: (a) for Patents, Trademarks and Copyrights held by such
Grantor and described in Exhibit D ; (b) for Patents, Trademarks and Copyrights
acquired after the date hereof Effective Date and disclosed to Administrative
Agent in accordance with Section 4.7(c) ; and (c) to the extent notified in
writing to the Administrative Agent within five (5) Business Days of any Grantor
acquiring any such assets. Notwithstanding anything contained in the Loan
Documents to the contrary, no Grantor shall be required to take any action
required 8- -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge006.jpg]
ARTICLE IV COVENANTS From the date of this Security Agreement and thereafter
until this Security Agreement is terminated pursuant to the terms hereof, each
of the Initial Grantors agrees that, and from and after the effective date of
any Security Agreement Supplement applicable to any Grantor (and after giving
effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such subsequent Grantor agrees that: 4.1. General . (a) Collateral
Records . Such Grantor will maintain complete and accurate books and records
with respect to the Collateral owned by it consistent with past practices, and
furnish to the Administrative Agent, with sufficient copies for each of the
Secured Parties, such reports relating to such Collateral as the Administrative
Agent shall from time to time reasonably request. (b) Authorization to File
Financing Statements; Ratification . Such Grantor hereby authorizes the
Administrative Agent to file, and if requested (subject to the exceptions and
qualifications otherwise set forth herein and in any other Loan Document) will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time reasonably be
requested by the Administrative Agent in order to maintain a first priority
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor, subject to Liens permitted under Section 4.1(e) ,
provided that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens otherwise permitted under Section 4.1(e) . Any financing
statement filed by the Administrative Agent may be filed in such offices as the
Administrative Agent reasonably determines to be appropriate to perfect the
security interest of the Administrative Agent under this Security Agreement and
may (i) indicate or describe such Grantor’s Collateral (1) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
such jurisdiction, or (2) by any other description which reasonably approximates
the description contained in this Security Agreement, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether such Grantor is an organization, and the type of such Grantor’s
organization. Such Grantor also agrees to furnish any such information described
in the foregoing sentence to the Administrative Agent promptly upon request.
Such Grantor also ratifies its authorization for the Administrative Agent to
have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof Effective Date . (c)
Further Assurances . Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in its Collateral and the
priority thereof against any Lien not expressly permitted hereunder. (d)
Disposition of Collateral . Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for Dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement. (e) Liens . Such
Grantor will not create, incur, or suffer to exist any Lien on the Collateral
owned by it except (i) the security interest created by this Security Agreement,
and (ii) other Liens permitted under Section 6.02 of the Credit Agreement;
provided , that nothing herein shall be 10 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge007.jpg]
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.02 of the Credit Agreement. (f) Other Financing Statements .
Such Grantor will not authorize the filing of any financing statement naming it
as debtor covering all or any portion of the Collateral owned by it, except for
financing statements (i) naming the Administrative Agent on behalf of the
Secured Parties as the secured party, and (ii) in respect to other Liens
permitted by Section 4.1(e) . Such Grantor acknowledges that it is not
authorized to file any financing statement covering all or any portion of the
Collateral, or any amendment or termination statement with respect to any
financing statement referred to in clause (i), above, without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC. (g) Locations. Such Grantor will not (i)
maintain any Collateral (other than Collateral in transit in the ordinary course
of business) owned by it in an amount in excess of $1,000,000 in value for all
such Collateral at any location other than (x) those locations listed on Exhibit
A and (y) any locations notified to the Administrative Agent in a report
delivered at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate in accordance with the terms of the Credit Agreement
( and such Grantor will concurrently therewith obtain a Collateral Access
Agreement for each such location to the extent required by Section 4.13), (ii)
change its principal place of business or chief executive office from the
location identified on Exhibit A, other than as permitted by Section 4.15 or
(iii) maintain any tangible Collateral at any locations outside of the United
States. 4.2. Receivables . (a) Certain Agreements on Receivables . Such Grantor
will not make or agree to make any discount, credit, rebate or other reduction
in the original amount owing on a Receivable or accept in satisfaction of a
Receivable less than the original amount thereof, except that, prior to the
occurrence of an Event of Default that is continuing , such Grantor may reduce
the amount of Accounts arising from the sale of Inventory or the rendering of
services in accordance with its present policies and in the ordinary course of
business and as otherwise permitted under the Credit Agreement. (b) Collection
of Receivables . Except as otherwise provided in this Security Agreement, such
Grantor will collect and enforce, at such Grantor’s sole expense, all amounts
due or hereafter due to such Grantor under the Receivables owned by it in
accordance with past practice and in the ordinary course of business. (c)
Electronic Chattel Paper . Such Grantor shall take all steps requested by the
Administrative Agent in its reasonable discretion to grant the Administrative
Agent Control of all electronic chattel paper valued in excess of $500,000 in
the aggregate for all such electronic chattel paper in accordance with the UCC
and all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act. (d) Delivery of Invoices. Such Grantor will deliver to the Administrative
Agent promptly upon its request after the occurrence and during the continuation
of an Event of Default duplicate invoices with respect to each Account owned by
it and, after acceleration of the Obligations, bearing such language of
assignment as the Administrative Agent shall specify. (e) Disclosure of
Counterclaims on Receivables. If (i) any discount, credit or agreement to make a
rebate or to otherwise reduce the amount owing on any Receivable (to the extent
constituting an Eligible Account) owned by such Grantor exists or (ii) if, to
the knowledge of such Grantor, any dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to any such
Receivable (to the extent constituting an Eligible Account), then, in each case,
such 11 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge008.jpg]
Grantor will, at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate in accordance with the terms of the Credit Agreement
, disclose such fact to the Administrative Agent in writing. 4.3. Intentionally
Omitted Inventory . (a) Maintenance of Goods. Such Grantor will do all things
necessary to maintain, preserve, protect and keep its Eligible Inventory in good
and saleable condition, except for damaged or defective goods arising in the
ordinary course of such Grantor’s business. (b) Returned Inventory. Such Grantor
shall promptly report to the Administrative Agent any return of Inventory (to
the extent constituting Eligible Inventory) involving an amount in excess of
$1,000,000. Each such report shall indicate the reasons for the returns and the
locations and condition of such returned Inventory. Each such report shall
indicate the reasons for the returns and the locations and condition of the
returned Inventory. In the event any Account Debtor returns Inventory to such
Grantor when an Event of Default has occurred and is continuing , such Grantor ,
upon the request of the Administrative Agent, shall: (i) hold the returned
Inventory in trust for the Administrative Agent; (ii) segregate all returned
Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent’s prior written consent. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon. Whenever any Eligible
Inventory is returned, the related Account shall be deemed ineligible to the
extent of the amount owing by the Account Debtor with respect to such returned
Inventory and such returned Inventory shall not be Eligible Inventory. (c)
Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory at least once per fiscal year, and upon the
occurrence and during the continuation of an Event of Default , at such other
times as the Administrative Agent requests. Such Grantor, at its own expense,
shall deliver to the Administrative Agent the results of such physical count
once per fiscal year, and upon the occurrence and during the continuation of an
Event of Default, the results of any additional physical counts requested by the
Administrative Agent . Such Grantor will maintain a perpetual inventory
reporting system at all times. 4.4. Delivery of Instruments, Securities, Chattel
Paper and Documents . Such Grantor will (a) deliver to the Administrative Agent
promptly upon execution of this Security Agreement the originals of all Tangible
Chattel Paper, Securities (to the extent certificated) and Instruments
constituting Collateral owned by it (if any then exist), in each case solely to
the extent such item of Tangible Chattel Paper, Security, or Instrument exceeds
$250,000 individually or $500,000 in the aggregate, (b) hold in trust for the
Administrative Agent upon receipt and promptly thereafter deliver to the
Administrative Agent any such Chattel Paper, Securities (to the extent
certificated) and Instruments (other than the Gem Note to the extent the
aggregate outstanding principal amount thereunder does not exceed $ 300,000)
constituting Collateral, in each case solely to the extent such item of Chattel
Paper, Security, or Instrument exceeds $250,000 individually or $500,000 in the
aggregate and (c) upon the Administrative Agent’s request, deliver to the
Administrative Agent (and thereafter hold in trust for the Administrative Agent
upon receipt and promptly deliver to the Administrative Agent) any Document
evidencing or constituting Collateral. 4.5. Uncertificated Pledged Collateral .
Such Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of Pledged
Collateral owned by it not represented by certificates to mark their books and
records with the numbers and face amounts of all such uncertificated securities
or other types of Pledged Collateral not represented by certificates and all 12
- -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge009.jpg]
a first priority security interest (subject only to Liens permitted by Section
4.1(e) ) in such commercial tort claim. 4.9. Letter-of-Credit Rights . If such
Grantor is or becomes the beneficiary of a letter of credit not constituting a
Supporting Obligation in respect of any Collateral (other than any such letters
of credit not in excess of $250,000 individually or $500,000 in the aggregate),
it shall promptly, and in any event within five (5) Business Days after becoming
a beneficiary, notify the Administrative Agent thereof and upon the reasonable
request of the Administrative Agent, use commercially reasonable efforts to
cause the issuer and/or confirmation bank to (i) consent to the assignment of
any Letter-of-Credit Rights to the Administrative Agent and (ii) agree to direct
all payments thereunder to a Deposit Account at the Administrative Agent or
subject to a Deposit Account Control Agreement for application to the Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent. 4.10.
Federal, State or Municipal Claims . Such Grantor will promptly notify the
Administrative Agent of any Collateral with a face value in excess of $250,000
individually or $500,000 in the aggregate which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, or,
to the knowledge of such Grantor, state or municipal law. 4.11. Intentionally
Omitted . 4.12. Insurance . (a) In the event any Collateral is located in any
area that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area” , such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Grantor within a “Special Flood Hazard
Area”). The minimum amount of flood insurance required by this Section shall be
in an amount equal to the lesser of the aggregate of all Lenders’ Commitments or
the total replacement cost value of such Collateral. (a) [Reserved]. (b) All
insurance policies required hereunder and under Section 5.10 of the Credit
Agreement shall, within 45 days of the date hereof Effective Date (or such
longer period as agreed by the Administrative Agent in its sole discretion),
name the Administrative Agent (for the benefit of the Administrative Agent and
the Secured Parties) as an additional insured or as lender loss payee, as
applicable, and shall contain lender loss payable clauses, through endorsements
in form and substance reasonably satisfactory to the Administrative Agent, which
provide that: (i) all proceeds thereunder with respect to any Collateral shall
be payable to the Administrative Agent; (ii) no such insurance shall be affected
by any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and lender loss payable or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty (30) days’ prior
written notice given to the Administrative Agent. (c) All premiums on any such
insurance shall be paid when due (subject to any grace periods provided by the
terms of such policy) by such Grantor, and copies of the policies delivered to
the Administrative Agent. If such Grantor fails to obtain any insurance as
required by this Section, the Administrative Agent may obtain such insurance at
the Borrower’s expense. By purchasing such insurance, the Administrative Agent
shall not be deemed to have waived any Default arising from any Grantor’s
failure to maintain such insurance or pay any premiums therefor. 15 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge010.jpg]
4.13. Collateral Access Agreements . After the occurrence of an Event of Default
that is continuing, upon request by the Administrative Agent, such Grantor shall
use commercially reasonable efforts to obtain a Collateral Access Agreement from
the lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Inventory in excess of $ 5,000,000 1,000,000 is stored or
located, which agreement or letter shall provide access rights, contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Inventory at that location, and shall otherwise
be reasonably satisfactory in form and substance to the Administrative Agent.
4.14. Deposit Account Control Agreements . After the occurrence of an Event of
Default that is continuing, such Such Grantor will provide to the Administrative
Agent promptly upon the Administrative Agent’s reasonable request, a Deposit
Account Control Agreement or a securities account control agreement (in each
case in form and substance reasonably satisfactory to the Administrative Agent
in its Permitted Discretion ), as applicable, duly executed on behalf of each
financial institution holding a Deposit Account or Securities Account of such
Grantor as set forth in this Security Agreement; provided , however , that no
such Deposit Account Control Agreement or securities account control agreement
shall be required (a) in respect of any Excluded Account or any Excluded Deposit
and Securities Account ., (b) for the 60 day period (or such longer period as
agreed by the Administrative Agent in its sole discretion) after the Third
Amendment Effective Date in respect of any Deposit Account or Securities Account
(other than any Excluded Account or any Excluded Deposit and Securities Account)
in existence on the Third Amendment Effective Date, or (c) for the 60 day period
(or such longer period as agreed by the Administrative Agent in its sole
discretion) after (x) the establishment thereof in respect of any Deposit
Account or Securities Account (other than any Excluded Account or any Excluded
Deposit and Securities Account) not in existence on the Third Amendment
Effective Date, (y) the date any Grantor becomes a party to this Agreement
pursuant to Section 5.11 of the Credit Agreement in respect of any Deposit
Account or Securities Account (other than any Excluded Account or any Excluded
Deposit and Securities Account) of such Grantor, or (z) the date the applicable
Deposit Account or Securities Account is no longer an Excluded Account or an
Excluded Deposit Account or Securities Account. 4.15. Change of Name or Location
. Such Grantor shall not (a) change its name as it appears in official filings
in the state of its incorporation or organization, (b) change its chief
executive office, principal place of business, mailing address, corporate
offices, or the location of its records concerning the Collateral as set forth
in this Security Agreement, (c) change the type of entity that it is, (d) change
its federal employer identification number or organization identification
number, if any, issued by its state of incorporation or other organization, or
(e) change its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least ten (10) days’ prior written
notice of such change and the Administrative Agent shall have acknowledged (such
acknowledgment not to be unreasonably withheld or delayed by Administrative
Agent) in writing that either (1) such change will not adversely affect the
validity, perfection or priority of the Administrative Agent’s security interest
in the Collateral, or (2) any reasonable action requested by the Administrative
Agent in connection therewith has been completed or taken (including any action
to continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of the Secured Parties, in any Collateral) or will be taken within any
time period reasonably specified by the Administrative Agent, provided that, any
new location shall be in the continental U.S. 4.16. Securities . Each Grantor
shall ensure that any Equity Interest which is included within the Collateral
shall at no time constitute a Security and the issuer of any such Equity
Interest shall at no time take any action to have such interests treated as a
Security unless (i) all certificates or other documents constituting such
Security have been delivered to the Administrative Agent and such Security is
properly defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise,
or (ii) the Administrative Agent has entered into a control 16 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge011.jpg]
records relating thereto, or both, and to conduct sales of the Collateral,
without any obligation to pay any Grantor for such use and occupancy; (c)
Intentionally omitted; (d) take, or cause an issuer of Pledged Collateral to
take, any and all actions necessary to enable the Administrative Agent to
consummate a sale or other disposition of the Pledged Collateral; provided ,
that, no Grantor shall be required to take any actions to register or qualify
any Pledged Collateral under any federal or state securities laws or any other
similar or equivalent rules or regulations; and (e) at its own expense, cause
the independent certified public accountants then engaged by each Grantor to
prepare and deliver to the Administrative Agent and each Secured Party, at any
time, and from time to time, promptly upon the Administrative Agent’s request,
the following reports with respect to the applicable Grantor: (i) a
reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts. 5.4. Grant of
Intellectual Property License . For the purpose of enabling the Administrative
Agent to exercise the rights and remedies under this Article V at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, an
irrevocable (subject to termination under Section 8.14 ), nonexclusive license
(exercisable without payment of royalty or other compensation or charge to any
Grantor) or other right to use, license or sublicense, following the occurrence
and during the continuance of an Event of Default, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks, customer lists, advertising matter and any other
intellectual property rights or any property of a similar nature, as it pertains
to the Collateral, in completing production of, advertising for sale, and
selling any Collateral, now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased such Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may (but shall have no obligation to) finish any work in process and affix
any Trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein. ARTICLE VI ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY 6.1.
Account Verification . The Administrative Agent may at any time during the
continuance of an Event of Default, in the Administrative Agent’s own name, in
the name of a nominee of the Administrative Agent, or in the name of any Grantor
communicate (by mail, telephone, facsimile or otherwise) with the account
debtors Account Debtors of any such Grantor, parties to contracts with any such
Grantor and obligors in respect of Instruments of any such Grantor to verify
with such Persons, to the Administrative Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Instruments,
Chattel Paper, payment intangibles and/or other Receivables. 19 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge012.jpg]
6.2. Authorization for Administrative Agent to Take Certain Action . (a) Subject
to paragraph (b) below, each Grantor irrevocably authorizes the Administrative
Agent at any time and from time to time in the sole discretion of the
Administrative Agent and appoints the Administrative Agent as its attorney in
fact (i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (ii) when an Event of Default has
occurred and is continuing, to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Section 7.2 , (vi) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens that are
specifically permitted hereunder), (vii) to contact account debtors Account
Debtors for any reason, (viii) to demand payment or enforce payment of the
Receivables in the name of the Administrative Agent or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (ix) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
account debtor Account Debtor of such Grantor, assignments and verifications of
Receivables, (x) to exercise all of such Grantor’s rights and remedies with
respect to the collection of the Receivables and any other Collateral, (xi) to
settle, adjust, compromise, extend or renew the Receivables, (xii) to settle,
adjust or compromise any legal proceedings brought to collect Receivables,
(xiii) to prepare, file and sign such Grantor’s name on a proof of claim in
bankruptcy or similar document against any account debtor Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement, the Credit
Agreement or any other Loan Document. (b) All acts of said attorney or designee
are hereby ratified and approved. The powers conferred on the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, under this Section 6.2 are solely to protect the Administrative Agent’s
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent agrees that, except for the powers granted in Section
6.2(a)(i) -(v) and Section 6.2(a)(xvi) , it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing. 6.3. Proxy . EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS THE ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET
FORTH IN SECTION 6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING
THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION
TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY OF THE 20 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge013.jpg]
PLEDGED COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF ANY OF THE PLEDGED COLLATERAL WOULD
BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT. 6.4. Nature of Appointment; Limitation of
Duty . THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT
IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL
THE DATE ON WHICH THIS SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH
SECTION 8.14 . NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NONE OF THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY OTHER SECURED PARTY, ANY OF THEIR
RESPECTIVE AFFILIATES, OR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
AND NON-APPEALABLE JUDGMENT; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR
ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES. ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS 7.1.
Collection of Receivables . The Administrative Agent may at any time after the
occurrence and during the continuance of an Event of Default, by giving each
Grantor prior written notice, elect to require that the Receivables be paid
directly to the Administrative Agent for the benefit of the Secured Parties. In
such event, each Grantor shall, and shall permit the Administrative Agent to,
promptly notify the account debtors Account Debtors or obligors under the
Receivables owned by such Grantor of the Administrative Agent’s interest therein
and direct such account debtors or Account Debtors or obligors to make payment
of all amounts then or thereafter due under such Receivables directly to the
Administrative Agent. Upon receipt of any such notice from the Administrative
Agent, each Grantor shall thereafter hold in trust for the Administrative Agent,
on behalf of the Secured Parties, all amounts and proceeds received by it with
respect to the Receivables and immediately and at all times thereafter deliver
to the Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements. The Administrative Agent shall hold and apply funds so received as
provided by the terms of Section 7.2 hereof. 7.2. Application of Proceeds;
Deficiency . The Administrative Agent may require all cash proceeds of the
Collateral to be deposited in a special non-interest bearing cash collateral
account with the Administrative Agent and held there as security for the Secured
Obligations. No Grantor shall have any control whatsoever over such cash
collateral account. Any such proceeds of the Collateral shall be applied in the
order set forth in Sections 2.18 and 7.02 of the Credit Agreement unless a court
of competent jurisdiction shall otherwise direct. The balance, if any, after all
of the Secured Obligations 21 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge014.jpg]
have been satisfied and applied in accordance with Sections 2.18 and 7.02 of the
Credit Agreement, shall be deposited by the Administrative Agent into such
Grantor’s general operating account with the Administrative Agent or as
instructed in writing by such Grantor. The Grantors shall remain liable, jointly
and severally, for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Secured Obligations, including any
attorneys’ fees and other expenses incurred by the Administrative Agent or any
other Secured Party to collect such deficiency. ARTICLE VIII GENERAL PROVISIONS
8.1. Waivers . Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX , at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any other Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such other Secured Party as determined by a court of competent jurisdiction in a
final and non-appealable judgment. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral. Without limiting any other
waiver or provision , each Grantor waives, to the maximum extent permitted by
law, (a) all benefits or defenses directly or indirectly arising under
California Civil Code §§ 2787, 2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838,
2839, 2847, 2848, and 2855, Chapter 2 of Title 14 of the California Civil Code,
and California Code of Civil Procedure §§ 580a, 580b, 580c, 580d, and 726 or any
similar laws of any other applicable jurisdiction, (b) all rights and defenses
arising out of an election of remedies by the creditor, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed the guarantor’s rights of subrogation
and reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise and (c) any defense arising by
reason of or deriving from (i) any claim or defense based upon an election of
remedies by the Secured Parties or (ii) any election by the Secured Parties
under the Bankruptcy Code, to limit the amount of, or any collateral securing,
its claim against any Grantor. 8.2. Limitation on Administrative Agent’s and
Other Secured Parties’ Duty with Respect to the Collateral . The Administrative
Agent shall have no obligation to clean-up or otherwise prepare the Collateral
for sale. The Administrative Agent and each other Secured Party shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither the Administrative Agent nor any other Secured Party shall have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Administrative Agent or
such other Secured Party, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto. To the
extent that applicable law imposes duties on the Administrative Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is 22 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge015.jpg]
commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors Account Debtors or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (iv) to exercise collection
remedies against account debtors Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2 . Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2 . 8.3. Compromises and Collection of Collateral . The Grantors and
the Administrative Agent recognize that setoffs, counterclaims, defenses and
other claims may be asserted by obligors with respect to certain of the
Receivables, that certain of the Receivables may be or become uncollectible in
whole or in part and that the expense and probability of success in litigating a
disputed Receivable may exceed the amount that reasonably may be expected to be
recovered with respect to a Receivable. In view of the foregoing, each Grantor
agrees that the Administrative Agent may at any time and from time to time, if
an Event of Default has occurred and is continuing, compromise with the obligor
on any Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action. 8.4.
Secured Party Performance of Debtor Obligations . Without having any obligation
to do so, the Administrative Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and the Grantors
shall reimburse the Administrative Agent for any amounts paid by the
Administrative Agent pursuant to this Section 8.4 . The Grantors’ obligation to
reimburse the Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand. 23 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge016.jpg]
setoff), is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned. 8.10. Benefit of Agreement . The terms
and provisions of this Security Agreement shall be binding upon and inure to the
benefit of the Grantors, the Administrative Agent and the other Secured Parties
and their respective successors and assigns (including all persons who become
bound as a debtor to this Security Agreement), except that no Grantor shall have
the right to assign its rights or delegate its obligations under this Security
Agreement or any interest herein, without the prior written consent of the
Administrative Agent. No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, hereunder. 8.11. Survival of Representations . All
representations and warranties of the Grantors contained in this Security
Agreement shall survive the execution and delivery of this Security Agreement.
8.12. Taxes and Expenses . Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors. 8.13. Headings . The title
of and section headings in this Security Agreement are for convenience of
reference only, and shall not govern the interpretation of any of the terms and
provisions of this Security Agreement. 8.14. Termination . This Security
Agreement shall continue in effect (notwithstanding the fact that from time to
time there may be no Secured Obligations outstanding) until (i) any and all
commitments to extend credit under the Loan Documents have terminated, and the
Credit Agreement has terminated pursuant to its express terms and (ii) all of
the Secured Obligations have been paid in cash and performed in full (or with
respect to any outstanding Letters of Credit, a cash deposit or at the
discretion of the Administrative Agent, a back-up standby Letter of Credit
reasonably satisfactory to the Administrative Agent and the Issuing Bank, has
been delivered to the Administrative Agent as required by the Credit Agreement)
and no commitments of the Administrative Agent or the other Secured Parties
which would give rise to any Secured Obligations are outstanding. 8.15. Entire
Agreement . This Security Agreement embodies the entire agreement and
understanding between the Grantors and the Administrative Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Administrative Agent relating to the Collateral. 8.16. CHOICE
OF LAW . THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. 25 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge017.jpg]
References to the California Civil Code or the California Code of Civil
Procedure shall not mean that California law is applicable to this Security
Agreement. 8.17. CONSENT TO JURISDICTION . EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION,
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN),
AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS- CLAIMS OR THIRD PARTY CLAIMS BROUGHT
AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES MAY ONLY) BE
HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR NEW
YORK STATE COURT, AND IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK,
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS SECURITY AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. 8.18. WAIVER OF JURY TRIAL . EACH GRANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GRANTOR (A)
CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS PARTY HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION. 8.19. Service of Process . Each party to
this Security Agreement irrevocably consents to service of process in the manner
provided for notices in Article IX of this Security Agreement, and each of the
Grantors hereby appoints the Borrower as its agent for service of process.
Nothing in this Security Agreement or any other Loan Document will affect the
right of any party to this Security Agreement to serve process in any other
manner permitted by law. 26 - -



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge018.jpg]
EXHIBIT F Exhibit A to Security Agreement [See attached.]



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge019.jpg]
EXHIBIT A (See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement) NOTICE
ADDRESS FOR ALL GRANTORS FARMER BROS. CO. 1912 Farmer Brothers Drive Northlake,
Texas 76262 Attention: Scott Drake E-mail: sdrake@farmerbros.com INFORMATION AND
COLLATERAL LOCATIONS OF FARMER BROS. CO. I. Name of Grantor : Farmer Bros. Co.
II. State of Incorporation or Organization : Delaware III. Type of Entity :
Corporation IV. Organizational Number assigned by State of Incorporation or
Organization : 3742785 V. Federal Identification Number : 95-0725980 VI. Place
of Business (if it has only one) or Chief Executive Office (if more than one
place of business) and Mailing Address : 1912 Farmer Brothers Drive Northlake,
Texas 76262 Attention: Scott Drake VII. Locations of Collateral : (a) Properties
Owned by the Grantor: See Attachment I. (b) Properties Leased by the Grantor
(include Landlord’s Name): See Attachment I. (c) Public Warehouses or other
Locations pursuant to Bailment or Consignment Arrangements (include name of
Warehouse Operator or other Bailee or Consignee): Warehouse Address City State
Zip Operator/ Bailee Code 1. Goodson Bros. 4700 Industrial Park Drive Lenior
City TN 37771 Coffee Co. 2. Millard 730 Spreckles Ave Manteca CA 95336
Refrigerated Service 3. DBA J&D 12300 SE Carpenter Dr. Clackamas OR 97015
Refrigerated Services Inc. US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge020.jpg]
4. Americold 1415 North Raymond Avenue Anaheim CA 92801 Anaheim 5. TransDock
Cold 350 Garden Acres Dr Fort Worth TX 76140 Storage 6. Cadeco Industries 5610
Clinton Dr Houston TX 77020 7. Cadeco Industries 5800 Clinton Dr Houston TX
77020 8. Cadeco Industries 200 Emile Street Houston TX 77020 9. Dupuy Storage,
LLC 4300 Jourdan Rd New Orleans LA 70126 10. Dupuy Storage, LLC 7703 Cannon St.
Houston TX 77021 11. Costa Oro International 4901 NE 185th Dr. Portland OR 97230
12. East Bay Logistics 1900 West Winton Ave Hayward CA 94545 13. East Bay
Logistics 1800 Merced St San Leandro CA 94577 14. East Bay Logistics 25503
Industrial Blvd Hayward CA 94545 15. East Bay Logistics 4800 East Valley Sumner
WA 98390 16. East Bay Logistics 18924 S. Laurel Park Rd Compton CA 90220 17.
Green Room Inc 1302 29th Street NW Auburn WA 98001 18. Royal Coffee 6201
Coliseum Way, Unit A Oakland CA 94621 19. RPM Warehouse 1500 Rahway Ave Avenel
NJ 7001 20. RPM Warehouse 2900 Woodbridge Ave Edison NJ 8837 21. RPM Warehouse
201 Dexter St. West Chesapeake VA 23324 22. All Jays Warehouse 600 N Union Ave
Hillside NJ 7205 23. Annex Warehouse 1951 B Fairway Dr San Leandro CA 94577 24.
Annex Warehouse 1345 A Doolittle Dr San Leandro CA 94577 25. Continental
Terminals Inc 200 Middlesex Ave Carteret NJ 7008 26. Continental Terminals Inc
1032 Cavalier Blvd Chesapeake VA 23323 27. Continental Terminals Inc 201 Luken
Rd Goose Creek SC 29445



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge021.jpg]
ATTACHMENT I – OWNED AND LEASED PROPERTIES FARMER BROS. CO . – OWNED and LEASED
PROPERTIES Owned = O Bran Warehouse Address City State Zip Leased = L ch # Code
28. O 2 San Diego 7855 Ostrow St. San Diego CA 92111 29. O 3 Lake Havasu 1105
Aviation Dr Lake Havasu AZ 86404 30. L 4 Hayward 20677 Corsair Blvd. Hayward CA
94545 31. L 5 Tempe (Phoenix) 455 W. Diamond Drive Tempe AZ 85282 32. O 6 Tucson
3818 S. Evans Blvd. Tucson AZ 85714 33. L 7 San Luis Obispo 3450 Broad St Suite
109 San Luis CA 93401 Obispo 34. O 8 Stockton 4243 Arch Rd. Stockton CA 95215
35. O 9 Fresno 4576 N. Bendel Lane Fresno CA 93722 36. O 10 Sacramento 2450
Boatman Ave. Sacramento CA 95691 37. O 11 Bakersfield 8802 Swigert Ct.
Bakersfield CA 93311 38. L 12 Eureka 417 W. Wabash Ave. Eureka CA 95501 39.
Storage 14 Santa Rosa 3001 S. State Street Ukiah CA 95482 40. O 15 Castroville
11460 Commercial Pkwy. Castroville CA 95012 41. O 16 Idaho Falls 805 S. Saturn
Ave. Idaho Falls ID 83402 42. Storage 16 Idaho Falls 3400 South Hwy 89, Unit #30
Jackson WY 83001 43. O 17 Carson City 3880 Technology Way Carson City NV 89706
44. O 18 Albuquerque 5911 Office Blvd. Albuquerque NM 87109 45. O 19 Chico
(Leased to 480 Ryan Ave. Ste. 100 Chico CA 95973 Little Red Hen Nursery) 46. O
20 Valley 9373 Remick Ave. Arleta CA 91331 47. O 22 Flagstaff 2385 N. Walgreen
St. Flagstaff AZ 86004 48. O 24 Victorville 17190 Yuma St. Victorville CA 92395
49. O 26 Salt Lake City 2230 So. 2000 West Salt Lake City UT 84119 50. L 28
Springfield 3430 Constitution Dr. Springfield IL 62711 51. O 30 El Paso 1325 Don
Haskins Dr. El Paso TX 79936 52. O 31 Bishop 324 E. Clarke St. Bishop CA 93514
53. L 32 Medford 777 E. Vilas Rd. Central Point OR 97502 54. L 33 Amarillo 2100
SE 10th Ave Amarillo TX 79101 55. L 34 Roswell 710 E. College Roswell NM 88201
56. L 36 Little Rock 7630 Hardin Dr. Little Rock AR 72117 57. L 37 Bismarck 2001
3rd Street SE Mandan ND 58554 58. O 38 Santa Ana 3921 W. Segerstrom Ave. Santa
Ana CA 92704 59. O 39 Billings 2625 Enterprise Ave. Billings MT 59102 60. L 41
Odessa 2017 W. 7 th Street Odessa TX 79763 61. L 42 Kent 19815 85th Avenue South
Kent WA 98031 62. L 43 Moline 2950 38th Ave. Moline IL 61265 63. O 44 Spokane E
10915 Montgomery Dr. Spokane WA 99206 64. O 46 Yakima 2301 S. 18th St. Union Gap
WA 98903 65. Storage 46 Yakima 5031 W Clearwater Avenue Kennewick WA 99336 66. L
47 Eugene 2495 Unit C Prairie Road Eugene OR 97402 67. L 49 Madison 4021 Owl
Creek Drive Madison WI 53718 68. O 50 Portland 7515 NE 33rd Dr. Portland OR
97211 US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge022.jpg]
69. O 52 Elko P.O.Box 67 89803 460 S. A St. Elko NV 89801 70. O 53 Grand
Junction 2848 Chipeta Grand Junction CO 81501 71. O 55 Omaha 3217 Nebraska Ave.
Council Bluffs IA 51501 72. L 56 Fargo 710 38th St. N.W. Unit B. C. D Fargo ND
58102 73. L 57 Casper 2080 Fairgrounds, Ste 6 Casper WY 82604 74. L 58 Denver
5595 Joliet St. Denver CO 80239 75. Storage 58 N. Platte ( Denver) 603 Sioux
Meadow North Platte NE 69101 76. L 59 Corpus Christi 3909 Wow Rd. Corpus Christi
TX 78413 77. L 60 Boise 7235 Bethel Street Boise ID 83704 78. L 62 Wichita Falls
1404 Beverly Drive Wichita Falls TX 76309 79. Storage 62 Wichita Falls- 4209
Spindletop Drive Unit 34 Abilene TX 79602 Abilene 80. O 63 Memphis 5753 E.
Shelby Dr. Ste. 1 Memphis TN 38141 81. O 66 San Antonio 4930 Center Park Blvd.
San Antonio TX 78218 82. O 67 Palm Springs 72205 Corporate Way Thousand CA 92276
Palms 83. L 69 Rochester 7700 Air Commerce Dr #104 Rochester MN 55902 84. O 72
St. Louis 12832 Pennridge Dr. Bridgeton MO 63044 85. O 73 Rapid City 2030 Creek
Drive Rapid City SD 57703 86. O 74 Kansas City 9 N.E. Skyline Dr. Lee's Summit
MO 64086 87. O 75 Blaine 3074 84 th Lane N.E. Blaine MN. 55449 88. O 81 Austin
(Round 2004 Lamar Drive Round Rock TX 78664 Rock) 89. L 83 Shreveport 4113 Metro
Dr. Shreveport LA 71109 90. O 85 McAllen 1312 E. Laurel McAllen TX 78501 91. L
88 Springdale 543 Madison Street Springdale AR 72762 92. L 101 Missoula 2720
Palmer St. Unit E Missoula MT 59808 93. L 105 Sioux Falls 926 West Cherokee
Sioux Falls SD 57104 94. L 108 Evansville 1905 N. Kentucky Ave. Evansville IN
47711 95. L 111 Duluth 4314 Enterprise Cr. Duluth MN 55811 96. O 117 Santa Fe
Springs 9901 Bell Ranch Dr. Sante Fe CA 90670 Springs 97. O 124 Rialto 2751 S.
Lilac Ave. Bloomington CA 92316 98. L 140 Houston 6300 West by NW Blvd, Ste. 400
Houston TX 77040 99. L 204 Northlake-DC (Br 120 Whitehall Ave Northlake IL 60164
137) 100. L 210 Moonachie-DC 75 State Street Moonachie NJ 07074 (Br 134) 101. L
213 Merrillville – 1503 E. 91st Drive Merrillville IN 46410 Truck Storage 102. L
216 Little Chute 1004 Randolph Drive Little Chute WI 54140 (Weston move) 103. L
218 Grand Rapids / 3322 Lousma Southeast Ste. 503 Wyoming MI 49548 Wyoming & 504
104. L 219 Saginaw 3691 Fashion Square Blvd. Saginaw MI 48603 105. L 222 Grand
Forks 2402 N. 43rd St. Grand Forks ND 58201 106. L 226 Lima 1658 West Breese
Lima OH 45806 107. L 229 Tulsa 11529-31 E. Pine Tulsa OK 74128 108. L 230
Wichita 427 S. Washington Wichita KS 67202 US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge023.jpg]
109. L 240 Springfield 540 A N. Cederbrook Springfield MO 65802 110. L 245
Pewaukee W 232 N 2960 Roundy Circle Pewaukee WI 53072 West 111. L 247
Indianapolis (Indy) 5777 Decatur Blvd, Ste 250 Indianapolis IN 46241 112. L 255
E. Syracuse 6838 Ellicott Drive, Ste. 4 E. Syracuse NY 13057 113. L 256
Waterbury 54 Great Hills Road Naugatuck CT 06770- 2224 114. L 259 Medley 9021 NW
105th Way Medley FL 33178 115. L 265 Lakeland 3810 Drane Field Rd Lakeland FL
33811 116. L 266 Atlanta 1400 Northbrook Pkwy Ste. 370 Suwanee GA 30024 117. L
272 Las Vegas 1051 Mary Crest, Ste. J Henderson NV 89074 118. L 276 Runnemede
190 Ninth Ave Unit B Runnemede NJ 08078 119. O 278 Oklahoma City 13131 N.
Broadway Ext. Oklahoma City OK 73114 120. Truck 285 Houston 5800 Clinton Drive
Houston TX 77020 121. L 286 Houston-Plant 235 North Norwood Street Houston TX
77011 122. L 302 Cleveland 9200 Market Place, Building B Broadview OH 44147 HTC
123. L 303 Plymouth 9260 General Plymouth MI 48170 124. L 304 Pittsburgh 215
Commerce Park Dr. Cranberry PA 16066 (Cranberry ) Twnshp 125. L 305 Baltimore
(Jessup) 8268 Preston Court Unit H Jessup MD 20794 126. L 306 Columbus 2543
Westbelt Drive Columbus OH 43228 127. L 311 Boston 29 Esquire Road Unit B North
Billerica MA 01862 128. O 503/ NTX Distribution 1916/1912 Farmer Brothers Drive
Northlake TX 76262 509 Center and Manufacturing Plant 129. L 520 Portland-PLANT
9120 NE Alderwood Road Portland OR 97220 130. O 789 Fort Worth - HQ 1912 Farmer
Brothers Drive Northlake TX 76262 131. Retail 5007 Public Domain 603 SW Broadway
Street Portland OR 97205 132. L – West 7003 Hillsboro 21400 N.W. Mauzey Rd.
Hillsboro OR 97124 Cost Coffee -Plant 133. L – West 7003 Eugene 3843 W. 11th
(Units 31,33, & 35) Eugene OR 97402 Coast Coffee property 134. L – West 7003
Fortuna 608 L. Street Fortuna CA 95540 Coast Coffee property 135. L – West 7003
Livermore 2416 Research Dr. Livermore CA 94550 Coast Coffee property 136. L –
West 7003 Woodland 1250 Harter Ave. Ste. B Woodland CA 95776 Coast Coffee
property 137. L – West 7003 Las Vegas 6625 S. Valley View Blvd. Las Vegas NV
89118 Coast Coffee property 138. L – West 7003 Bakersfield 4205 Resnik Ct. Ste.
#3b Bakersfield CA 93313 Coast Coffee property 139. L 9002 Gastonia - CBE 935 N.
New Hope Rd #C21112 Gastonia NC 28054 Coffee Equipment US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge024.jpg]
140. L 9003 La Crosse (Coffee 1629 Caledonia St. Bldg.-21,Unit La Crosse WI
54603 Equipment) #6-Q4 Owned building that are vacant and (1) vacant parcel 141.
O 24 Victorville 17190 Yuma St. Victorville CA. 92395 US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge025.jpg]
INFORMATION AND COLLATERAL LOCATIONS OF COFFEE BEAN INTERNATIONAL, INC. 1. Name
of Grantor: COFFEE BEAN INTERNATIONAL, INC. II. State of Incorporation or
Organization: Oregon III. Type of Entity: Corporation IV. Organizational Number
assigned by State of Incorporation or Organization: 129369-10 V. Federal
Identification Number: 93-0714098 VI. Place of Business (if it has only one) or
Chief Executive Office (if more than one place of business) and Mailing Address:
1912 Farmer Brothers Drive Northlake, Texas 76262 Attention: Scott Drake VII.
Locations of Collateral: (a) Properties Owned by the Grantor: None. (b)
Properties Leased by the Grantor (include Landlord’s Name): None. (c) Public
Warehouses or other Locations pursuant to Bailment or Consignment Arrangements
(include name of Warehouse Operator or other Bailee or Consignee): 9120 NE
Alderwood Road Portland, OR 97220 Name of Landlord: Kidder Mathews
US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge026.jpg]
INFORMATION AND COLLATERAL LOCATIONS OF FBC FINANCE COMPANY I. Name of Grantor:
FBC FINANCE COMPANY II. State of Incorporation or Organization: California III.
Type of Entity: Corporation IV. Organizational Number assigned by State of
Incorporation or Organization: 0905697 V. Federal Identification Number:
95-3428785 VI. Place of Business (if it has only one) or Chief Executive Office
(if more than one place of business) and Mailing Address: 1912 Farmer Brothers
Drive Northlake, Texas 76262 Attention: Scott Drake VII. Locations of
Collateral: (a) Properties Owned by the Grantor: None. (b) Properties Leased by
the Grantor (include Landlord’s Name): None. (c) Public Warehouses or other
Locations pursuant to Bailment or Consignment Arrangements (include name of
Warehouse Operator or other Bailee or Consignee): None. US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge027.jpg]
INFORMATION AND COLLATERAL LOCATIONS OF COFFEE BEAN HOLDING CO., INC. I. Name of
Grantor : COFFEE BEAN HOLDING CO., INC. II. State of Incorporation or
Organization : Delaware III. Type of Entity : Corporation IV. Organizational
Number assigned by State of Incorporation or Organization : 3781157 V. Federal
Identification Number : 56-2488947 VI. Place of Business (if it has only one) or
Chief Executive Office (if more than one place of business) and Mailing Address
: 1912 Farmer Brothers Drive Northlake, Texas 76262 Attention: Scott Drake VII.
Locations of Collateral: (a) Properties Owned by the Grantor: None. (b)
Properties Leased by the Grantor (include Landlord’s Name): None. (c) Public
Warehouses or other Locations pursuant to Bailment or Consignment Arrangements
(include name of Warehouse Operator or other Bailee or Consignee): None.
US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge028.jpg]
INFORMATION AND COLLATERAL LOCATIONS OF CHINA MIST BRANDS, INC. I. Name of
Grantor : CHINA MIST BRANDS, INC. II. State of Incorporation or Organization :
Delaware III. Type of Entity : Corporation IV. Organizational Number assigned by
State of Incorporation or Organization : 61339189 V. Federal Identification
Number : 81-3861172 VI. Place of Business (if it has only one) or Chief
Executive Office (if more than one place of business) and Mailing Address : 1912
Farmer Brothers Drive Northlake, Texas 76262 Attention: Scott Drake VII.
Locations of Collateral: (a) Properties Owned by the Grantor: None. (b)
Properties Leased by the Grantor (include Landlord’s Name): None. (c) Public
Warehouses or other Locations pursuant to Bailment or Consignment Arrangements
(include name of Warehouse Operator or other Bailee or Consignee): None.
US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge029.jpg]
INFORMATION AND COLLATERAL LOCATIONS OF BOYD ASSETS CO. I. Name of Grantor :
BOYD ASSETS CO. II. State of Incorporation or Organization : Delaware III. Type
of Entity : Corporation IV. Organizational Number assigned by State of
Incorporation or Organization : 6498468 V. Federal Identification Number :
82-2659061 VI. Place of Business (if it has only one) or Chief Executive Office
(if more than one place of business) and Mailing Address : 1912 Farmer Brothers
Drive Northlake, Texas 76262 Attention: Scott Drake VII. Locations of
Collateral: (a) Properties Owned by the Grantor: None. (b) Properties Leased by
the Grantor (include Landlord’s Name): None. (c) Public Warehouses or other
Locations pursuant to Bailment or Consignment Arrangements (include name of
Warehouse Operator or other Bailee or Consignee): None. US-DOCS\116984916.3



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge030.jpg]
EXHIBIT G Exhibit G to Security Agreement [See attached.]



--------------------------------------------------------------------------------



 
[amendedandrestatedpledge031.jpg]
EXHIBIT G (See Section 3.13 of Security Agreement and Definition of “Pledged
Collateral”) LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT
PROPERTY STOCKS Name of Grantor Issuer Certificate Number of Class of Stock
Percentage of Number(s) Shares Outstanding Shares Farmer Bros. Co. FBC Finance 1
10,000 Common 100% Company Farmer Bros. Co. Coffee Bean 10 1,000 Common 100%
Holding Co., Inc. Coffee Bean Coffee Bean 1 100 Common 100% Holding Co., Inc.
International, Inc. Farmer Bros. Co. Boyd Assets 2 100 Common 100% Co. Farmer
Bros. Co. China Mist C-01 100 Common 100% Brands, Inc. Farmer Bros. Co. Coffee
Bean N/A N/A Membership 100% International interests LLC BONDS Name of Grantor
Issuer Number Face Amount Coupon Rate Maturity None. GOVERNMENT SECURITIES Name
of Grantor Issuer Number Type Face Amount Coupon Rate Maturity None. OTHER
SECURITIES OR OTHER INVESTMENT PROPERTY (CERTIFICATED AND UNCERTIFICATED) Name
of Grantor Issuer Description of Collateral Percentage Ownership Interest None.
INSTRUMENTS Name of Grantor Description Farmer Bros. Co. Broker Agreement and
Note, dated as of April 1, 2019, by and between Florida Semoinole Coffee
Company, Inc. and Farmer Bros. Co.



--------------------------------------------------------------------------------



 